per curiam:
El 1ro de abril de 1996, Eriberto Orta Belgo-dere, en un procedimiento de alegación preacordada, hizo alegación de culpabilidad por unas infracciones a los Arts. 166 y 168 del vigente Código Penal de Puerto Rico,(1) siendo sentenciado a cumplir una pena de reclusión de seis (6) años en cada caso —a ser cumplidos de manera concu-*86rrente— por la Sala Superior de San Juan del Tribunal de Primera Instancia. En dicho acto, Orta Belgodere fue re-presentado por el Ledo. Felipe Torres Torregrosa, y el Mi-nisterio Público por el Fiscal Rubén Guzmán Torres.
Orta Belgodere, mediante comunicación de 13 de fe-brero de 1998, se querelló ante este Tribunal tanto del li-cenciado Torres Torregrosa como del Fiscal Guzmán Torres. Alegó, en síntesis y en lo pertinente, que el primero lo representó de manera deficiente e inadecuada en los pro-cedimientos que culminaron en su convicción y reclusión en una institución penal y, en cuanto al fiscal, sostuvo que éste lo intimidó con el propósito de que él hiciera alegación de culpabilidad.
Referimos la mencionada queja a la Oficina del Procu-rador General de Puerto Rico para la correspondiente in-vestigación e informe a este Tribunal. Luego de que el mencionado funcionario rindiera su informe, con fecha de 15 de mayo de 1999, le concedimos término al licenciado Torres Torregrosa y al quejoso Orta Belgodere para que expresaran lo que a bien tuvieren sobre el mismo.
Habiendo comparecido ambos, mediante Resolución de fecha 9 de julio de 1999, una Sala Especial de Verano de-clinó ejercer su jurisdicción disciplinaria respecto al Fiscal Rubén Guzmán Torres. Ello no obstante, quedó el asunto sometido en lo referente al Ledo. Felipe Torres Torregrosa. Resolvemos.
HH
Del informe del Procurador General de Puerto Rico surge, con meridiana claridad, que la alegación de culpabi-lidad que hiciera Orta Belgodere, en relación con los dos (2) delitos graves que se le imputaron, fue una hecha de ma-nera inteligente y voluntaria, producto la misma del bene-ficio de una sentencia mínima que se le impuso como con-secuencia del procedimiento de alegación preacordada *87llevada a cabo entre su abogado, el licenciado Torres Torre-grosa, el Fiscal Guzmán Torres y la Honorable Crisanta González, Juez Superior que presidía los procedimientos.(2) No hay base alguna, en consecuencia, para sostener que la representación legal que le brindara el licenciado Torres Torregrosa a Orta Belgodere fuera una inadecuada o deficiente.
Ahora bien, otra es la situación en cuanto a un incidente que surgiera en el transcurso de los procedimientos, rela-tivo el mismo a una solicitud de renuncia de representa-ción profesional que, en un señalamiento del caso de vista en su fondo, hiciera ante el tribunal de instancia el licen-ciado Torres Torregrosa.
El Canon 20 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, establece que
[c]uando el abogado haya comparecido ante un tribunal en representación de un cliente no puede ni debe renunciar la re-presentación profesional de su cliente sin obtener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justificada e imprevista para ello. (Enfasis suplido.) Véanse: In re Acosta Grubb, 119 D.P.R. 595 (1987); In re Siverio Orta, 117 D.P.R. 14 (1986); Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975).
Por otro lado, el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, le impone la obligación a los abogados, al comparecer ante los tribunales, de ajustarse siempre a la sinceridad de los hechos. Véanse: In re Martínez, Odell I, 148 D.P.R. 49 (1999); In re Ramos y Ferrer, 115 D.P.R. 409 (1984); In re Laboy, 113 D.P.R. 476 (1982).
En su comparecencia ante este Tribunal, el licenciado Torres Torregrosa acepta que planteó ante el tribunal de instancia la renuncia de representación legal como una es-trategia; ello con el único fin de lograr la suspensión de la *88vista en su fondo señalada y así lograr más tiempo para ver si su cliente podía conseguir algún dinero para pagarle a los perjudicados en el caso y lograr la anuencia de éstos a una mejor disposición del caso. Esto es, admite que la ra-zón aducida por él, en la moción de renuncia de represen-tación, no fue una legítima. Al así actuar faltó a la verdad y no actuó con sinceridad ante el tribunal, infringiendo, de ese modo, las disposiciones de los Cánones 20 y 35 del Có-digo de Ética Profesional, ante.
Atendido el hecho de que ésta constituye la primera queja en que el Ledo. Felipe Torres Torregrosa se ve invo-lucrado, las excusas que brinda y su aparente propósito de enmienda, limitamos la sanción a imponerse a una censura enérgica, apercibiendo al licenciado Torres Torregrosa que en el futuro no seremos tan lenientes.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García García no intervino.

 33 L.P.R.A. sees. 4272 y 4274 (Supl. 1998).


 Como consecuencia del procedimiento de alegación preacordada llevado a cabo, el Ministerio Fiscal enmendó las acusaciones para eliminar de las mismas una alegación sobre reincidencia.